Name: Commission Regulation (EEC) No 18/82 of 6 January 1982 fixing the free-at-frontier reference prices applicable to imports of wines from Algeria from 1 July 1981 and amending Regulation (EEC) No 3483/81 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 1 . 82 Official Journal of the European Communities No L 3/ 11 COMMISSION REGULATION (EEC) No 18/82 of 6 January 1982 fixing the free-at-frontier reference prices applicable to imports of wines from Algeria from 1 July 1981 and amending Regulation (EEC) No 3483/81 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1981 be reinstated and, for the period 16 December 1981 to 15 December 1982, Commission Regulation (EEC) No 3483/81 0 should be amended, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July to 15 December 1981 , the free ­ at-frontier reference prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 and applicable to imports of wine from Algeria into the Community as constituted on 31 December 1980 shall be those fixed in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 18 (8 ) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the import of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas, under Article 18 ( 8) of Regulation (EEC) No 337/79, the Commission is required to fix the free-at-frontier reference prices ; Whereas Council Regulation (EEC) No 3646/81 (*) extends, on an autonomous basis from 1 July 1981 to 31 December 1982, the provisions applicable to imports of wines from Algeria as at 30 June 1981 ; Whereas, accordingly, the free-at-frontier reference prices resulting from those provisions should be fixed ; whereas, for the period 1 July to 15 December 1981 , free-at-frontier reference prices whose application was suspended by Regulation (EEC) No 2093/81 (6) should Article 2 The column headed 'Algeria in Annex II to this Regulation is hereby added to the Annex to Regula ­ tion (EEC) No 3483/81 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 July 1981 and Article 2 shall apply with effect from 16 December 1981 , for wines in respect of which the importer requests application of reduced duty . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . O OJ No L 359, 15 . 12 . 1981 , p . 1 . { }) OJ No L 157, 18 . 6 . 1976, p . 20 . (&lt;) OJ No L 324, 29 . 11 . 1980 , p . 63 . n OJ No L 364, 19 . 12 . 1981 , p . 9 . (6) OJ No L 204, 24 . 7 . 1981 , p . 10 . 0 OJ No L 352, 8 . 12 . 1981 , p . 1 . No L 3/ 12 Official Journal of the European Communities 7. 1 . 82 ANNEX I FREE-AT-FRONTIER REFERENCE PRICES (ECU/hl) CCT Algeria heading Description from 1 July to No 15 December 1981 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding : a) Two litres or less : (2) Algerian wines with the designation of origin AÃ ¯n Bessem-Bouira, MÃ ©dÃ ©a, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah or Coteaux de Tlemcen (') : (aa) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 66-14 Exceeding 9-5 % vol but not exceeding 10 % vol 67-91 Exceeding 10 % vol but not exceeding 10-5 % vol 69-69 Exceeding 10-5 % vol but not exceeding 11 % vol 71-46 Exceeding 11 % vol but not exceeding 11-5% vol 73-24 Exceeding 1 1 -5 % vol but not exceeding 1 2 % vol 75-01 Exceeding 12 % vol but not exceeding 12-5 % vol 76-79 Exceeding 12-5 % vol but not exceeding 13 % vol 78-56 (bb) White wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 64-57 Exceeding 9-5 % vol but not exceeding 10 % vol 66-26 Exceeding 10 % vol but not exceeding 10-5 % vol 67-95 Exceeding 10-5 % vol but not exceeding 11 % vol 69-64 Exceeding 1 1 % vol but not exceeding 1 1 ·5 % vol 71-33 Exceeding 11-5% vol but not exceeding 12 % vol 73-02 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 74-71 Exceeding 12-5 % vol but not exceeding 13 % vol 76-40 (3 ) Other : (aa) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 63-24 Exceeding 9-5 % vol but not exceeding 10 % vol 65-01 Exceeding 10 % vol but not exceeding 10-5 % vol 66-79 Exceeding 10-5 % vol but not exceeding 11 % vol 68-56 Exceeding 11 % vol but not exceeding 11-5% vol 70-34 Exceeding 11-5% vol but not exceeding 12 % vol 72-11 Exceeding 12 % vol but not exceeding 12-5 % vol 73-89 Exceeding 12-5 % vol but not exceeding 13 % vol 75-66 (') Within a Community tariff quota . 7. 1 . 82 Official Journal of the European Communities No L 3/ 13 (ECU/hl) CCT Algeria heading Description from 1 July to No 15 December 1981 22.05 ex C. I. a) (3) (bb) White wine : (cont'd) (22) Other of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 61-67 Exceeding 9-5 % vol but not exceeding 10 % vol 63-36 Exceeding 10 % vol but not exceeding 10-5 % vol 65-05 Exceeding 10-5 % vol but not exceeding 11 % vol 66-74 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 68-43 Exceeding 11-5% vol but not exceeding 12 % vol 70-12 Exceeding 12 % vol but not exceeding 12-5 % vol 71-81 Exceeding 1 2-5 % vol but not exceeding 13 % vol 73-50 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 30-74 Exceeding 9-5 % vol but not exceeding 10 % vol 32-51 Exceeding 10 % vol but not exceeding 1 0-5 % vol 34-29 Exceeding 10-5 % vol but not exceeding 11 % vol 36-06 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 37-84 Exceeding 11-5% vol but not exceeding 12 % vol 39-61 Exceeding 12 % vol but not exceeding 12-5 % vol 41-39 Exceeding 12-5 % vol but not exceeding 13 % vol 43-16 (2) White wine : (bb) Other of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 29-17 Exceeding 9-5 % vol but not exceeding 10 % vol 30-86 Exceeding 10 % vol but not exceeding 10-5 % vol 32-55 Exceeding 10-5 % vol but not exceeding 11 % vol 34-24 Exceeding 11 % vol but not exceeding 11-5% vol 35-93 Exceeding 1 1 -5 % vol but not exceeding 1 2 % vol 37-62 Exceeding 12 % vol but not exceeding 1 2-5 % vol 39-31 Exceeding 1 2-5 % vol but not exceeding 1 3 % vol 41-00 II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol , in containers holding : a) Two litres or less : (2) Algerian wines with the designation of origin Ai'n Bessem-Bouira, MÃ ©dÃ ©a , Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah or Coteaux de Tlemcen (') : (aa) Red wine of an actual alcoholic strength by volume : , Exceeding 13 % vol but not exceeding 13-5 % vol (2) 80-34 Exceeding 13-5% vol but not exceeding 14 % vol 82-11 Exceeding 14 % vol but not exceeding 14-5 % vol 83-89 Exceeding 1 4-5 % vol but not exceeding 1 5 % vol 85-66 (') Within a Community tariff quota. (J) Including wines of an actual alcoholic strength by volume of not more than 13 % vol and with a total dry extract exceeding 90 grams per litre . 7 .No L 3/ 14 Official Journal of the European Communities 7 . 1 . 82 (ECU/hl) CCT heading No Description Algeria from 1 July to 15 December 1981 22.05 (cont'd) ex C. 11 a) (2) (bb ) White wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 1 4-5 % vol but not exceeding 1 5 % vol 78-09 79-78 81-47 83-16 (3 ) Liqueur wine 89-00 (4) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5% vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 1 4-5 % vol but not exceeding 15 % vol 77-04 78-81 80-59 82-36 (bb) White wine : (22) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 74-79 76-48 78-17 79-86 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 1 4-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 44-44 46-21 47-99 49-76 (2) White wine : (bb) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 42-19 43-88 45-57 47-26 (3 ) Liqueur wine : (bb) Other 56-40 (') Including wines of an actual alcoholic strength by volume of not more than 13 % vol and with a total dry extract exceeding 90 grams per litre . 7. 1 . 82 Official Journal of the European Communities No L 3/ 15 ANNEX II FREE-AT-FRONTIER REFERENCE PRICES (ECU/hl) CCT Algeria heading Description from 16 December 1981 No to 15 December 1982 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding : a) Two litres or less : (2) Algerian wines with the designation of origin AÃ ¯n Bessem-Bouira, MÃ ©dÃ ©a, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah or Coteaux de Tlemcen (') : (aa) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 72-98 Exceeding 9-5 % vol but not exceeding 10 % vol 74-93 Exceeding 10 % vol but not exceeding 10-5 % vol 76-87 Exceeding 10-5 % vol but not exceeding 11 % vol 78-82 Exceeding 11 % vol but not exceeding 11-5% vol 80-76 Exceeding 11-5 % vol but not exceeding 12 % vol 82-71 Exceeding 12 % vol but not exceeding 1 2-5 % vol 84-65 Exceeding 12-5 % vol but not exceeding 13 % vol 86-60 (bb) White wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 70-76 Exceeding 9-5 % vol but not exceeding 10 % vol 72-59 Exceeding 10 % vol but not exceeding 10-5 % vol 74-41 Exceeding 10-5 % vol but not exceeding 11 % vol 76-24 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 78-06 Exceeding 1 1 -5 % vol but not exceeding 1 2 % vol 79-89 Exceeding 12 % vol but not exceeding 12-5 % vol 81-71 Exceeding 12-5 % vol but not exceeding 13 % vol 83-54 (3) Other : (aa) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9 ·5 % vol 70-08 Exceeding 9-5 % vol but not exceeding 10 % vol 72-03 Exceeding 10 % vol but not exceeding 10-5 % vol 73-97 Exceeding 10-5 % vol but not exceeding 11 % vol 75-92 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 77-86 Exceeding 11-5% vol but not exceeding 12 % vol 79-81 Exceeding 12 % vol but not exceeding 12-5 % vol 81-75 Exceeding 12-5% vol but not exceeding 13 % vol 83-70 (') Within a Community tariff quota . No L 3/ 16 Official Journal of the European Communities 7. 1 . 82 (ECU/hl) CCT Algeria heading Description rom 16 December 1981 No to 15 December 1982 22.05 ex C. I. a) (3 ) (bb) White wine : (cont'd) (22) Other of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 67-86 Exceeding 9-5 % vol but not exceeding 10 % vol 69-69 Exceeding 10 % vol but not exceeding 10-5 % vol 71-51 Exceeding 10-5 % vol but not exceeding 11 % vol 73-34 Exceeding 11 % vol but not exceeding 11-5% vol 75-16 Exceeding 1 1 -5 % vol but not exceeding 1 2 % vol 76-99 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 78-81 Exceeding 1 2 ·5 % vol but not exceeding 1 3 % vol 80-64 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 33-88 Exceeding 9-5 % vol but not exceeding 10 % vol 35-83 Exceeding 10 % vol but not exceeding 10-5 % vol 37-77 Exceeding 10-5 % vol but not exceeding 11 % vol 39-72 Exceeding 11 % vol but not exceeding 11-5 % vol 41-66 Exceeding 11-5% vol but not exceeding 12 % vol 43-61 Exceeding 12 % vol but not exceeding 1 2-5 % vol 45-55 Exceeding 12-5 % vol but not exceeding 13 % vol 47-50 (2) White wine : (bb) Other of an actual alcoholic strength by volume : Of 9 % vol but not exceeding 9-5 % vol 31-66 Exceeding 9-5 % vol but not exceeding 10 % vol 33-49 Exceeding 10 % vol but not exceeding 10-5 % vol 35-31 Exceeding 10-5 % vol but not exceeding 11 % vol 37-14 Exceeding 1 1 % vol but not exceeding 1 1 -5 % vol 38-96 Exceeding 1 1 -5 % vol but not exceeding 1 2 % vol 40-79 Exceeding 1 2 % vol but not exceeding 1 2-5 % vol 42-61 Exceeding 12-5 % vol but not exceeding 13 % vol 44-44 II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15% vol , in containers holding : a) Two litres or less : (2) Algerian wines with the designation of origin Ã Ã Ã · Bessem-Bouira, MÃ ©dÃ ©a , Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah or Coteaux de Tlemcen (') : ( aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (2) 88-54 Exceeding 13-5% vol but not exceeding 14 % vol 90-49 Exceeding 14 % vol but not exceeding 14-5 % vol 92-43 Exceeding 14-5 % vol but not exceeding 15 % vol 94-38 (') Within a Community tariff quota . (2) Including wines of an actual alcoholic strength by volume of not more than 13 % vol and with a total dry extract exceeding 90 grams per litre . 7. 1 . 82 Official Journal of the European Communities No L 3/ 17 (ECU/hl) CCT heading No Description Algeria rom 16 December 1981 to 15 December 1982 22.05 ex C. II a) (2) (bb) White wine of an actual alcoholic strength by volume : (cont'd) Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5% vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 85-36 87-19 89-01 90-84 (3 ) Liqueur wine 97-70 (4) Other : (aa) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 85-24 87-19 89-13 91-08 (bb) White wine : (22) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 1 4*5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 82-06 83-89 85-71 87-54 b) More than two litres : ( 1 ) Red wine of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 13-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 14-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 48-94 50-89 52-83 54-78 (2) White wine : (bb) Other of an actual alcoholic strength by volume : Exceeding 13 % vol but not exceeding 13-5 % vol (') Exceeding 1 3-5 % vol but not exceeding 14 % vol Exceeding 14 % vol but not exceeding 1 4-5 % vol Exceeding 14-5 % vol but not exceeding 15 % vol 45-76 47-59 49-41 51-24 (3 ) Liqueur wine : (bb) Other 61-40 (') Including wines of an actual alcoholic strength by volume of not more than 13 % vol and with a total dry extract exceeding 90 grams per litre .